Citation Nr: 0637674	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  01-02 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active naval service from October 1979 to 
March 1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 2001 by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).




A decision by the Board dated December 13, 2004, denied the 
veteran's claims of entitlement to increased disability 
evaluations for a right shoulder disability and a left 
shoulder disability and denied entitlement to TDIU.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), which, upon a 
joint motion by the Secretary of Veterans Affairs and the 
veteran-appellant, vacated the Board's December 13, 2004, 
decision and remanded the matter for further proceedings.  
The joint motion by the parties before the Court stated that 
the reasons and bases of the Board's decision on the issues 
of entitlement to increased ratings for shoulder disorders 
failed to discuss regulations and a precedent holding by the 
Court in another appeal and, also, failed to consider whether 
the veteran is entitled to separate disability evaluations 
for arthritis of his shoulder joints.  The joint motion 
stated further that the issue of the veteran's entitlement to 
TDIU should be re-adjudicated after any indicated development 
action on the increased rating issues and re-adjudication of 
those issues.  

In a decision-remand dated in October 2005, the Board granted 
a separate evaluation of 10 percent for right shoulder 
arthritis and a separate evaluation of 10 percent for left 
shoulder arthritis and denied entitlement to an evaluation in 
excess of 20 percent for residuals of recurrent dislocation 
of the left shoulder and to an evaluation in excess of 30 
percent for residuals of recurrent dislocation of the right 
shoulder.  In the October 2005 decision-remand, the Board 
remanded to the VA Appeals Management Center (AMC) the issue 
of entitlement to TDIU for re-adjudication, in light of the 
allowance of separate 10 percent ratings for arthritis of 
each shoulder which were in addition to the schedular 
evaluations for disabilities of the shoulders already in 
effect.  While the case was in remand status, a rating 
decision by the AMC in December 2005 implemented the 
allowance by the Board of separate 10 percent evaluations for 
arthritis of each shoulder.  The AMC, after obtaining up-
dated outpatient treatment records for the veteran for the 
period since January 2003, confirmed and continued the denial 
of TDIU in May 2006 and re-certified the case to the Board in 
September 2006.  


FINDINGS OF FACT

1.  The veteran is service-connected only for left and right 
shoulder disabilities; with addition of the bilateral factor, 
his combined rating is 60 percent.

2.  The veteran service-connected residuals of recurrent 
dislocations of the shoulder joints, with arthritis, make 
work requiring heavy lifting and repetitive overhead motions 
inadvisable but do not preclude all forms of substantially 
gainful employment.

3.  The veteran has indicated that he has work experience as 
a cable television technician, a telephone technician, a 
cook, and a landscape worker; his statements concerning the 
month/year during which he last worked full-time have been 
inconsistent and indicate that he has not worked full-time 
since either 1984 or 1992.

4.  The veteran's service-connected disabilities do not 
render it impossible for the average person to follow a 
substantially gainful occupation or render the veteran unable 
to secure or follow a substantially gainful occupation 
consistent with his occupational experience and education. 


CONCLUSION OF LAW

The criteria for the assignment of a total rating by reason 
of individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.655, 4.16(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in April 2001 and May 2003 by the RO and in 
February 2006 by the AMC satisfied the statutory and 
regulatory duty to notify provisions.  There is no indication 
in the record that additional evidence material to the issue 
decided herein which is not part of the veteran's claims file 
is available.  Therefore, the Board finds that VA has met the 
duties to notify and to assist required by law as to the 
claim decided herein.  In view of the fact that the veteran 
has had ample opportunity during the seven years that his 
claim for TDIU has been pending to submit evidence and 
argument in support of his claim, the timing of the VCAA 
notice provided to the veteran was in no way prejudicial to 
him.    

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the above purpose 
of one 60 percent disability, disabilities of one or both 
upper extremities, including the bilateral factor, if 
applicable, will be considered as one disability.  38 C.F.R. 
§ 4.16(a) (2006).

The veteran's only service-connected disabilities are 
disorders of both shoulders.  Residuals of recurrent 
dislocation of the right shoulder are currently evaluated as 
30 percent disabling, and residuals of recurrent dislocation 
of the left shoulder are currently evaluated as 20 percent 
disabling.  Separate 10 percent evaluations for arthritis of 
the right shoulder joint and of the left shoulder joint are 
also in effect.  With application of the bilateral factor, 
see 38 C.F.R. § 4.26 (2006), the veteran's combined 
disability evaluation for compensation is 60 percent.  The 
veteran's disability rating of 60 percent is for disabilities 
of both upper extremities and meets the schedular standards 
of 38 C.F.R. § 4.16(a) of eligibility for consideration of 
whether the criteria are met for entitlement to TDIU.

On a VA Form 21-8940, Veteran's Application For Increased 
compensation Based On Unemployability, received in October 
1999, in written statements to VA, and in statements to VA 
health care providers, the veteran has indicated that he has 
work experience as a cable television technician, a telephone 
technician, a cook, and a landscape worker.  His statements 
concerning the month/year during which he last worked full-
time have been inconsistent and indicate that he has not 
worked full-time since either 1984 or 1992.

The veteran's post-service VA medical treatment records and 
other documents in his claims file show that he has 
disabilities other than disorders of the shoulders for which 
service connection is not in effect.  His non-service-
connected disabilities include the following:  postoperative 
residuals of a brain tumor, including a history of seizures; 
decreased bilateral visual acuity, residual of surgical 
excision of a tumor on the optic nerve; a lumbosacral spine 
disorder manifested by low back pain; disorder/abnormality of 
the cervical spine (neck); chronic obstructive pulmonary 
disease; alcohol dependence; depression; and chronic 
cholecystitis.  ("Cholecystitis" is inflammation of the 
gallbladder.  See Dorland's Illustrated Medical Dictionary 
(Dorland's) 316 (28th ed., 1994).)  Dilantin has been and is 
prescribed for the veteran's history of seizures.

The veteran participated in a substance abuse treatment 
program at a VA Medical Center from late November 2002 to 
mid-January 2003 during which he resided at a VA domiciliary.  
At discharge from the substance abuse program, it was found 
that the veteran was sober and stable but that he was at that 
time unable to work due to the chronicity and severity of his 
alcohol dependence.  

During his residence in a VA domiciliary, the veteran was a 
patient of a VA physical therapy service.  Prior to the 
veteran's starting physical therapy in mid-December 2002, a 
VA nurse-practitioner stated that his restrictions were no 
heavy lifting of more than 20/25 pounds, no pushing, no 
pulling, and no impact activities.  The goals set for his 
participation in physical therapy by his treating VA physical 
therapist were to improve the strength of muscles in his 
cervical spine region and to maintain full range of motion of 
both shoulders.  The treating VA physical therapist reported 
that at discharge from the domiciliary in mid-January 2003, 
the veteran had not achieved the goals set for his physical 
therapy program. During his residence in the domiciliary, the 
veteran was provided with a back brace (lumbosacral corset). 

At a VA joints examination in July 2003, the diagnosis was 
bilateral glenohumeral joint arthritis most likely due to 
recurrent dislocations.  (The "glenohumeral" joint is the 
articulation between the head of the humerus and glenoid 
cavity.  See Dorland's at 870.)  The VA examiner stated that 
the veteran should avoid occupations which would require 
heavy lifting or repetitive overhead movements.  

The veteran was scheduled for a VA social and industrial 
survey for the purpose of an assessment of his current 
ability to function in social and industrial settings, but 
the veteran failed to report for his appointment to meet with 
the VA social worker in July 2003, and he did not request re-
scheduling.  

VA outpatient treatment records added to the claims folder in 
February 2006 do not reflect any complaints, findings or 
treatment for shoulder problems.

The Board has carefully considered the medical evidence and 
finds that the medical evidence does not show that the 
veteran's service-connected disabilities preclude him from 
securing or following substantially gainful employment.  
Significantly, based on the evidence outlined above, the 
Board finds that the weight of medical evidence shows that 
veteran's inability to work has been more strongly associated 
with a long history of alcohol use.  A treating physician 
noted that he had counseled the veteran on stopping drinking 
but the veteran indicated that he was not interested in 
stopping.  He was hospitalized in November 1992 with severe, 
chronic alcoholism.  However, outpatient treatment records 
dated in November 2004 reflect that the veteran reported that 
he only had a drink containing alcohol 2 or 3 times and a 
week and that he never had 6 or more drinks on one occasion.

A reasonable reading of the most recent VA examiner's 
reference to the limitation on the veteran's employment 
indicates that the examiner determined that the veteran could 
work with certain limitations.  This suggests that his 
service-connected shoulder disabilities are not the basis of 
his unemployability.  

The fact that the veteran is unemployed is not enough.  The 
threshold question is whether his service-connected 
disorders, without regard to any nonservice-connected 
disorders or advancing age, make him incapable of performing 
the acts required by employment.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  He has not presented, nor has the 
Board found, circumstances that place this veteran in a 
different position than other veterans with service-connected 
disabilities rated at 60 percent disabling.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which takes the 
claimant's case outside the norm of such veteran.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  

The veteran's bilateral shoulder disabilities are not, in the 
Board's determination, so severely disabling as to render him 
or the average person similarly situated unable to secure and 
follow substantially gainful employment, nor does the 
evidence of record reflect that this condition would render 
him individually unable to follow a substantially gainful 
occupation.  Thus, it is the Board's determination that the 
veteran is not precluded from performing a substantially 
gainful occupation as a result of his service-connected 
disabilities.  The veteran may in fact be unemployable due to 
his multiple non-service-connected disabilities including, 
particularly, alcohol abuse and a history of seizures but the 
record in this case as it now stands contains no credible or 
convincing evidence that his service-connected bilateral 
shoulder disabilities by themselves, and without reference to 
any non-service-connected disability, impose such impairment 
on the veteran's ability to function socially and 
industrially so as to preclude substantially gainful 
employment.  For that reason, the veteran is not entitled to 
an allowance of his claim for TDIU.  See 38 C.F.R. § 4.16(a) 
(2006).  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to TDIU is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


